PER CURIAM.
The plaintiff’s lock, strictly speaking, is new. It is composed of Exhibit A and Exhibit E. In'Exhibit A the works cup *906projects through the orifice in the keeper plate, but there is no downwardly projecting flange from the hasp. In Exhibit E there is a downwardly projecting flange from the hasp, but the works cup does not project through the orifice in the keeper plate. The patentee must of course be credited with that advance in the art.
In Exhibit A tire keeper plate is struck up above the orifice, so that the hasp shall set down flush into it. That is one form, and, so far as appears, as good a form as the plaintiff’s. It is true that, if one tries to pry off the plaintiff’s lock, the edge of the keeper plate will be jammed between the downwardly projecting flange and the bolt. In Exhibit A there is a flange upon the brim of the hasp which extends beyond the works cup-. The edge of the keeper plate is grasped between the bolt and this flange in somewhat the same way as it is in the patent in suit. We cannot see that there, is sufficient difference whether one bends the flange of the hasp down over a struck up portion of the keeper plate as Aliano has done, or whether one strikes up the keeper plate beyond the periphery of the hasp, as is done in Exhibit A. There are various ways in which the edges of the hasp and the keeper plate may be bent with reference to each other, so as to prevent any one from intruding between them and to create a certain leverage when one tries to pry them off by force, but such variations hardly seem to us to require invention. There is no sufficient proof of successful user to make up for the apparent simplicity of the device.
If the precise co-operation of flange and keeper plate had not been shown in Exhibit E, or if the large orifice in the keeper plate had not been shown in Exhibit A, it might have required invention to combine them. Each was complete in detail; the only inventive idea was to combine them. We think it was merely one of the options which lay about handy for any one to adopt, and that the claim based upon it is void.
Decree affirmed, with costs.

<§=s>Eor other eases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes